                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NICHOLAS STOLINAS,

               Plaintiff,

v.                                                 Case No: 2:18-cv-702-FtM-38MRM

WALTER PALMER,

              Defendant.
                                         /

                                OPINION AND ORDER1

       Before the Court is U.S. Magistrate Judge Mac R. McCoy’s Report and

Recommendation (R&R) (Doc. 23), recommending that Defendant Walter Palmer’s

Motion to Strike (Partially Unopposed) (Doc. 15) be granted in part and denied in part.

No party has objected to the R&R, and the time to do so has elapsed. This matter is ripe

for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       Here, Judge McCoy considered the arguments made by the parties and

determined that Palmer’s request to strike Paragraph 8 of the Complaint, which relates to

admiralty jurisdiction, should be denied because admiralty jurisdiction exists. Judge

McCoy also recommends that Palmer’s unopposed request to strike Plaintiff’s prayer for

relief in the form of attorney’s fees be granted. After independently examining the file and

on consideration of Judge McCoy’s findings and recommendations, the Court accepts

and adopts the R&R.

       Accordingly, it is now ORDERED:

       U.S. Magistrate Judge Mac R. McCoy’s Report and Recommendation (Doc. 23) is

ACCEPTED and ADOPTED.

          (1) Defendant Walter Palmer’s Motion to Strike (Partially Unopposed) (Doc. 15)

              is GRANTED as to Plaintiff’s prayer for relief in the form of attorney’s fees

              and DENIED as to Paragraph 8 of the Complaint.

          (2) The language “attorney’s fees as permitted” is STRICKEN from the prayer

              for relief on page 5 of the Complaint (Doc. 1).

       DONE and ORDERED in Fort Myers, Florida this 20th day of February, 2019.




Copies: All Parties of Record




                                             2
